  Case 15-31432            Doc 38    Filed 12/07/18 Entered 12/07/18 14:35:24        Desc Main
                                      Document     Page 1 of 11
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 15-31432
                                                  §
  SHYAM S ARORA                                   §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David R. Herzog, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $364,949.00             Assets Exempt:        $16,500.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $5,537.71           Without Payment:      $319,975.24

Total Expenses of
Administration:                   $1,739.59


        3)      Total gross receipts of $7,277.30 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $7,277.30 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 15-31432            Doc 38    Filed 12/07/18 Entered 12/07/18 14:35:24             Desc Main
                                      Document     Page 2 of 11

                                    CLAIMS            CLAIMS             CLAIMS             CLAIMS
                                  SCHEDULED          ASSERTED           ALLOWED              PAID
  Secured Claims
  (from Exhibit 3)                          $0.00     $450,000.00               $0.00         $5,066.31
  Priority Claims:
      Chapter 7 Admin.
      Fees and Charges                         NA        $1,739.59          $1,739.59         $1,739.59
       (from Exhibit 4)
      Prior Chapter Admin.
      Fees and Charges                         NA             $0.00             $0.00              $0.00
      (from Exhibit 5)
      Priority Unsecured
      Claims                                $0.00             $0.00             $0.00              $0.00
      (From Exhibit 6)
  General Unsecured
  Claims (from Exhibit 7)                   $0.00     $320,446.64        $320,446.64            $471.40

    Total Disbursements                     $0.00     $772,186.23        $322,186.23          $7,277.30

        4). This case was originally filed under chapter 7 on 09/15/2015. The case was pending
  for 0 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 11/19/2018                              By:    /s/ David R. Herzog
                                                        /Da    Trustee
                                                        vid
                                                        R.
                                                        Her
                                                        zog

  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
  Case 15-31432            Doc 38       Filed 12/07/18 Entered 12/07/18 14:35:24                     Desc Main
                                         Document     Page 3 of 11
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                       UNIFORM                        AMOUNT
                                                                         TRAN. CODE                     RECEIVED
MB Financial CD                                                           1129-000                         $7,277.30
TOTAL GROSS RECEIPTS                                                                                       $7,277.30

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM           CLAIMANT          UNIFORM                CLAIMS             CLAIMS   CLAIMS               CLAIMS
NUMBER                            TRAN. CODE           SCHEDULED           ASSERTED ALLOWED                  PAID
     7        NCUAB,                 4110-000                    $0.00     $150,000.00          $0.00      $1,688.77
              conservator for
              Montauk Credit
              Union
     8        NCUAB,                 4110-000                    $0.00     $150,000.00          $0.00      $1,688.77
              conservator for
              Montauk Credit
              Union
     9        NCUAB,                 4110-000                    $0.00     $150,000.00          $0.00      $1,688.77
              conservator for
              Montauk Credit
              Union
TOTAL SECURED CLAIMS                                             $0.00     $450,000.00          $0.00      $5,066.31


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

         PAYEE             UNIFORM                   CLAIMS   CLAIMS                   CLAIMS              CLAIMS
                          TRAN. CODE              SCHEDULED ASSERTED                 ALLOWED                 PAID
David R. Herzog,             2100-000                         NA      $1,477.73          $1,477.73         $1,477.73
Trustee
Arthur B. Levine             2300-000                         NA           $6.68             $6.68                $6.68
Company
Bank of Texas                2600-000                         NA         $237.99          $237.99            $237.99
Green Bank                   2600-000                         NA          $17.19           $17.19             $17.19
TOTAL CHAPTER 7 ADMIN. FEES AND                               NA      $1,739.59          $1,739.59         $1,739.59
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
UST Form 101-7-TDR (10/1/2010)
  Case 15-31432            Doc 38   Filed 12/07/18 Entered 12/07/18 14:35:24        Desc Main
                                     Document     Page 4 of 11
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT          UNIFORM         CLAIMS        CLAIMS   CLAIMS           CLAIMS
NUMBER                           TRAN. CODE    SCHEDULED      ASSERTED ALLOWED              PAID
     1        Quantum3 Group        7100-000          $0.00      $977.16       $977.16      $16.90
              LLC as agent for
     2        Quantum3 Group        7100-000          $0.00     $3,700.38     $3,700.38     $63.95
              LLC as agent for
     3        Capital Recovery      7100-000          $0.00     $4,599.59     $4,599.59     $79.49
              V, LLC
     4        PYOD, LLC its         7100-000          $0.00      $521.60       $521.60     $110.75
              successors and
              assigns as
              assignee
     5        PYOD, LLC its         7100-000          $0.00     $5,887.51     $5,887.51      $0.00
              successors and
              assigns as
              assignee
     6        Cerastes, LLC         7100-000          $0.00      $836.57       $836.57      $14.46
     7a       NCUAB,                7100-000          $0.00    $97,723.04    $97,723.04      $0.00
              conservator for
              Montauk Credit
              Union
     8a       NCUAB,                7100-000          $0.00    $97,723.04    $97,723.04      $0.00
              conservator for
              Montauk Credit
              Union
     9a       NCUAB,                7100-000          $0.00    $97,723.04    $97,723.04      $0.00
              conservator for
              Montauk Credit
              Union
     10       Toyota Motor          7100-000          $0.00    $10,754.71    $10,754.71    $185.85
              Credit
              Corporation
TOTAL GENERAL UNSECURED CLAIMS                        $0.00   $320,446.64   $320,446.64    $471.40




UST Form 101-7-TDR (10/1/2010)
                                            Case 15-31432                Doc 38   Filed 12/07/18
                                                                                             FORM 1Entered 12/07/18 14:35:24                                      Desc Main
                                                                                    Document     Page
                                                                         INDIVIDUAL ESTATE PROPERTY    5 of AND
                                                                                                    RECORD  11 REPORT                                                              Page No:    1              Exhibit 8
                                                                                                      ASSET CASES

Case No.:                    15-31432-TAB                                                                                                                Trustee Name:                               David R. Herzog
Case Name:                   ARORA, SHYAM S                                                                                                              Date Filed (f) or Converted (c):            09/15/2015 (f)
For the Period Ending:       11/19/2018                                                                                                                  §341(a) Meeting Date:                       11/02/2015
                                                                                                                                                         Claims Bar Date:                            10/24/2016

                                 1                                            2                                3                                 4                        5                                         6

                        Asset Description                                   Petition/                   Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                   Unscheduled                  (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                Value                            Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)

 Ref. #
1       2723 W Greenleaf Ave Chicago, IL 60645                               $341,374.00                                        $0.00                                          $0.00                                            FA
2       MB Financial Checking Account                                              $500.00                                      $0.00                                          $0.00                                            FA
3       Chase Bank Checking Account                                                $600.00                                      $0.00                                          $0.00                                            FA
4       MB Financial CD                                                       $40,000.00                                        $0.00                                     $7,277.30                                             FA
5       Used Furniture and Household Goods                                        $3,000.00                                     $0.00                                          $0.00                                            FA
6       Used Clothing                                                              $400.00                                      $0.00                                          $0.00                                            FA
7       Term Life Insurance Policy with AIG- No Cash                                 $0.00                                      $0.00                                          $0.00                                            FA
        Value
8       AR and AN Inc. Bankrupt                                                      $0.00                                      $0.00                                          $0.00                                            FA
9       Batta and Sons Inc. Bankrupt                                                 $0.00                                      $0.00                                          $0.00                                            FA
10      SVA Enterprise Inc. Business is not worth                                    $0.00                                      $0.00                                          $0.00                                            FA
        anything because the loan on the vehicle is worth
        more than the medellion and taxi cab. Debtor's
        son has a 50% interest in the business.
11      2014 Toyota Camry LE Hybrid 15,000 miles                              $23,900.00                                        $0.00                                          $0.00                                            FA
12      2012 Prius 220,000 miles                                              $11,675.00                                        $0.00                                          $0.00                                            FA


TOTALS (Excluding unknown value)                                                                                                                                                                   Gross Value of Remaining Assets
                                                                              $421,449.00                                       $0.00                                      $7,277.30                                       $0.00




     Major Activities affecting case closing:
      07/26/2017     Preparing TFR. Anticipate filing in next 60 days.


 Initial Projected Date Of Final Report (TFR):          03/21/2017                            Current Projected Date Of Final Report (TFR):          09/30/2017               /s/ DAVID R. HERZOG
                                                                                                                                                                              DAVID R. HERZOG
                                               Case 15-31432      Doc 38  Filed 12/07/18
                                                                                     FORMEntered
                                                                                             2       12/07/18 14:35:24          Desc MainPage No: 1                    Exhibit 9
                                                                            Document       Page 6 of 11
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         15-31432-TAB                                                                 Trustee Name:                      David R. Herzog
 Case Name:                       ARORA, SHYAM S                                                               Bank Name:                         Bank of Texas
Primary Taxpayer ID #:            **-***1476                                                                   Checking Acct #:                  ******0254
Co-Debtor Taxpayer ID #:                                                                                       Account Title:                    Checking
For Period Beginning:             9/15/2015                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                11/19/2018                                                                   Separate bond (if applicable):

       1                2                                 3                                         4                                5                6                        7

   Transaction       Check /                         Paid to/               Description of Transaction          Uniform           Deposit       Disbursement                Balance
      Date            Ref. #                      Received From                                                Tran Code            $                $


11/25/2015            (4)      Shyam Arora                           Turnover of funds from MB Financial CD    1129-000            $7,277.30                                       $7,277.30
12/31/2015                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.68                $7,265.62
01/29/2016                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.69                $7,253.93
02/29/2016                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $10.92                $7,243.01
03/16/2016           1001      Arthur B. Levine Company              Bond Payment                              2300-000                                       $3.93                $7,239.08
03/31/2016                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.65                $7,227.43
04/29/2016                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.25                $7,216.18
05/31/2016                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.61                $7,204.57
06/30/2016                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.22                $7,193.35
07/29/2016                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.57                $7,181.78
08/31/2016                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.55                $7,170.23
09/30/2016                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.16                $7,159.07
10/31/2016                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.52                $7,147.55
11/30/2016                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.13                $7,136.42
12/30/2016                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.48                $7,124.94
01/31/2017                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.49                $7,113.45
02/16/2017           1002      Arthur B. Levine Company              Bond Payment                              2300-000                                       $2.47                $7,110.98
02/16/2017           1002      VOID: Arthur B. Levine Company                                                  2300-003                                      ($2.47)               $7,113.45
02/16/2017           1003      Arthur B. Levine Company              Bond Payment                              2300-000                                       $2.75                $7,110.70
02/28/2017                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $10.36                $7,100.34
03/31/2017                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.45                $7,088.89
04/28/2017                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.07                $7,077.82
05/31/2017                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.42                $7,066.40
06/30/2017                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.03                $7,055.37
07/31/2017                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.38                $7,043.99
08/31/2017                     Bank of Texas                         Account Analysis Fee                      2600-000                                      $11.36                $7,032.63
09/15/2017                     Green Bank                            Transfer Funds                            9999-000                                   $7,032.63                   $0.00


                                                                                                              SUBTOTALS             $7,277.30             $7,277.30
                                            Case 15-31432         Doc 38  Filed 12/07/18
                                                                                     FORMEntered
                                                                                             2       12/07/18 14:35:24                              Desc MainPage No: 2                      Exhibit 9
                                                                            Document       Page 7 of 11
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          15-31432-TAB                                                                                     Trustee Name:                         David R. Herzog
Case Name:                        ARORA, SHYAM S                                                                                   Bank Name:                            Bank of Texas
Primary Taxpayer ID #:            **-***1476                                                                                       Checking Acct #:                      ******0254
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        Checking
For Period Beginning:             9/15/2015                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                11/19/2018                                                                                       Separate bond (if applicable):

      1                 2                                3                                          4                                                     5                  6                       7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement               Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $7,277.30               $7,277.30                  $0.00
                                                                                          Less: Bank transfers/CDs                                           $0.00               $7,032.63
                                                                                      Subtotal                                                           $7,277.30                 $244.67
                                                                                          Less: Payments to debtors                                          $0.00                   $0.00
                                                                                      Net                                                                $7,277.30                 $244.67



                     For the period of 9/15/2015 to 11/19/2018                                                  For the entire history of the account between 11/25/2015 to 11/19/2018

                     Total Compensable Receipts:                       $7,277.30                                Total Compensable Receipts:                                 $7,277.30
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $7,277.30                                Total Comp/Non Comp Receipts:                               $7,277.30
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                    $244.67                                Total Compensable Disbursements:                              $244.67
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                  $244.67                                Total Comp/Non Comp Disbursements:                            $244.67
                     Total Internal/Transfer Disbursements:            $7,032.63                                Total Internal/Transfer Disbursements:                      $7,032.63
                                               Case 15-31432             Doc 38  Filed 12/07/18
                                                                                            FORMEntered
                                                                                                    2       12/07/18 14:35:24                          Desc MainPage No: 3                   Exhibit 9
                                                                                   Document       Page 8 of 11
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         15-31432-TAB                                                                                        Trustee Name:                      David R. Herzog
 Case Name:                       ARORA, SHYAM S                                                                                      Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***1476                                                                                          Checking Acct #:                  ******3201
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                    DDA
For Period Beginning:             9/15/2015                                                                                           Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                11/19/2018                                                                                          Separate bond (if applicable):

       1                2                                3                                                 4                                                5                6                       7

   Transaction       Check /                          Paid to/                     Description of Transaction                          Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                       Received From                                                                      Tran Code            $                $


09/15/2017                     Bank of Texas                                Transfer Funds                                             9999-000           $7,032.63                                      $7,032.63
09/29/2017                     Green Bank                                   Bank Service Fee                                           2600-000                                      $6.22               $7,026.41
10/31/2017                     Green Bank                                   Bank Service Fee                                           2600-000                                     $10.97               $7,015.44
01/17/2018           5001      David R. Herzog                              Trustee Compensation                                       2100-000                                  $1,477.73               $5,537.71
01/17/2018           5002      Quantum3 Group LLC as agent for              Distribution Dividend: 1.73; Account Number: ; Claim #:    7100-000                                     $16.90               $5,520.81
                                                                            1; Amount Claimed: 977.16; Amount Allowed: 977.16;
01/17/2018           5003      Quantum3 Group LLC as agent for              Distribution Dividend: 1.73; Account Number: ; Claim #:    7100-000                                     $63.95               $5,456.86
                                                                            2; Amount Claimed: 3,700.38; Amount Allowed:
                                                                            3,700.38;
01/17/2018           5004      Capital Recovery V, LLC                      Distribution Dividend: 1.73; Account Number: ; Claim #:    7100-000                                     $79.49               $5,377.37
                                                                            3; Amount Claimed: 4,599.59; Amount Allowed:
                                                                            4,599.59;
01/17/2018           5005      PYOD, LLC its successors and assigns as      Distribution Dividend: 1.73; Account Number: ; Claim #:    7100-000                                      $9.01               $5,368.36
                               assignee                                     4; Amount Claimed: 521.60; Amount Allowed: 521.60;
01/17/2018           5006      PYOD, LLC its successors and assigns as      Distribution Dividend: 1.73; Account Number: ; Claim #:    7100-000                                   $101.74                $5,266.62
                               assignee                                     5; Amount Claimed: 5,887.51; Amount Allowed:
                                                                            5,887.51;
01/17/2018           5007      Cerastes, LLC                                Distribution Dividend: 1.73; Account Number: ; Claim #:    7100-000                                     $14.46               $5,252.16
                                                                            6; Amount Claimed: 836.57; Amount Allowed: 836.57;
01/17/2018           5008      NCUAB, conservator for Montauk Credit        Distribution Dividend: 1.73; Account Number: ; Claim #:    7100-000                                  $1,688.77               $3,563.39
                               Union                                        7; Amount Claimed: 97,723.04; Amount Allowed:
                                                                            97,723.04;
01/17/2018           5009      NCUAB, conservator for Montauk Credit        Distribution Dividend: 1.73; Account Number: ; Claim #:    7100-000                                  $1,688.77               $1,874.62
                               Union                                        8; Amount Claimed: 97,723.04; Amount Allowed:
                                                                            97,723.04;
01/17/2018           5010      NCUAB, conservator for Montauk Credit        Distribution Dividend: 1.73; Account Number: ; Claim #:    7100-000                                  $1,688.77                $185.85
                               Union                                        9; Amount Claimed: 97,723.04; Amount Allowed:
                                                                            97,723.04;
01/17/2018           5011      Toyota Motor Credit Corporation              Distribution Dividend: 1.73; Account Number: ; Claim #:    7100-000                                   $185.85                   $0.00
                                                                            10; Amount Claimed: 10,754.71; Amount Allowed:
                                                                            10,754.71;
                                                                                                                                      SUBTOTALS            $7,032.63             $7,032.63
                                             Case 15-31432             Doc 38  Filed 12/07/18
                                                                                          FORMEntered
                                                                                                  2       12/07/18 14:35:24                                 Desc MainPage No: 4                   Exhibit 9
                                                                                 Document       Page 9 of 11
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-31432-TAB                                                                                            Trustee Name:                       David R. Herzog
 Case Name:                        ARORA, SHYAM S                                                                                          Bank Name:                          Green Bank
Primary Taxpayer ID #:             **-***1476                                                                                              Checking Acct #:                   ******3201
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:                     DDA
For Period Beginning:              9/15/2015                                                                                               Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                 11/19/2018                                                                                              Separate bond (if applicable):

       1                2                                 3                                              4                                                       5                6                       7

   Transaction       Check /                          Paid to/                   Description of Transaction                                 Uniform           Deposit        Disbursement              Balance
      Date            Ref. #                       Received From                                                                           Tran Code            $                 $


06/21/2018           5006      STOP PAYMENT: PYOD, LLC its                Distribution Dividend: 1.73; Account Number: ; Claim #:           7100-004                                  ($101.74)                $101.74
                               successors and assigns as assignee         5; Amount Claimed: 5,887.51; Amount Allowed:
                                                                          5,887.51;
06/21/2018           5008      STOP PAYMENT: NCUAB, conservator           Distribution Dividend: 1.73; Account Number: ; Claim #:           7100-004                               ($1,688.77)                $1,790.51
                               for Montauk Credit Union                   7; Amount Claimed: 97,723.04; Amount Allowed:
                                                                          97,723.04;
06/21/2018           5009      STOP PAYMENT: NCUAB, conservator           Distribution Dividend: 1.73; Account Number: ; Claim #:           7100-004                               ($1,688.77)                $3,479.28
                               for Montauk Credit Union                   8; Amount Claimed: 97,723.04; Amount Allowed:
                                                                          97,723.04;
06/21/2018           5010      STOP PAYMENT: NCUAB, conservator           Distribution Dividend: 1.73; Account Number: ; Claim #:           7100-004                               ($1,688.77)                $5,168.05
                               for Montauk Credit Union                   9; Amount Claimed: 97,723.04; Amount Allowed:
                                                                          97,723.04;
06/21/2018           5012      Clerk of U.S. Bankruptcy Court             Deposit Unclaimed Funds                                              *                                      $5,168.05                  $0.00
                                                                          Unclaimed Funds                                     $(101.74)     7100-000                                                             $0.00
                                                                          Unclaimed Funds                                    $(1,688.77)    7100-000                                                             $0.00
                                                                          Unclaimed Funds                                    $(1,688.77)    7100-000                                                             $0.00
                                                                          Unclaimed Funds                                    $(1,688.77)    7100-000                                                             $0.00
07/10/2018           5012      VOID: Clerk of U.S. Bankruptcy Court                                                                            *                                   ($5,168.05)                $5,168.05
                                                                          Unclaimed Funds                                      $101.74      7100-003                                                          $5,168.05
                                                                          Unclaimed Funds                                     $1,688.77     7100-003                                                          $5,168.05
                                                                          Unclaimed Funds                                     $1,688.77     7100-003                                                          $5,168.05
                                                                          Unclaimed Funds                                     $1,688.77     7100-003                                                          $5,168.05
08/14/2018           5013      NCUAB, conservator for Montauk Credit      Distribution Dividend: 1.73; Account Number: ; Claim #:           4110-000                                  $1,688.77               $3,479.28
                               Union                                      7; Amount Claimed: 97,723.04; Amount Allowed:
                                                                          97,723.04;
08/14/2018           5014      NCUAB, conservator for Montauk Credit      Distribution Dividend: 1.73; Account Number: ; Claim #:           4110-000                                  $1,688.77               $1,790.51
                               Union                                      8; Amount Claimed: 97,723.04; Amount Allowed:
                                                                          97,723.04;
08/14/2018           5015      NCUAB, conservator for Montauk Credit      Distribution Dividend: 1.73; Account Number: ; Claim #:           4110-000                                  $1,688.77                $101.74
                               Union                                      9; Amount Claimed: 97,723.04; Amount Allowed:
                                                                          97,723.04;

                                                                                                                                           SUBTOTALS                 $0.00            ($101.74)
                                             Case 15-31432          Doc 38  Filed 12/07/18
                                                                                       FORMEntered
                                                                                               2      12/07/18 14:35:24                                Desc MainPage No: 5                      Exhibit 9
                                                                              Document      Page  10 of 11
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-31432-TAB                                                                                       Trustee Name:                         David R. Herzog
 Case Name:                        ARORA, SHYAM S                                                                                     Bank Name:                            Green Bank
Primary Taxpayer ID #:             **-***1476                                                                                         Checking Acct #:                      ******3201
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                        DDA
For Period Beginning:              9/15/2015                                                                                          Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                 11/19/2018                                                                                         Separate bond (if applicable):

       1                2                                 3                                           4                                                      5                  6                       7

   Transaction       Check /                          Paid to/                Description of Transaction                               Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                       Received From                                                                      Tran Code            $                   $


08/14/2018           5016      Clerk of the U.S. Bankruptcy Court      Unclaimed Funds                                                 7100-000                                      $101.74                   $0.00

                                                                                         TOTALS:                                                            $7,032.63               $7,032.63                  $0.00
                                                                                             Less: Bank transfers/CDs                                       $7,032.63                   $0.00
                                                                                         Subtotal                                                               $0.00               $7,032.63
                                                                                             Less: Payments to debtors                                          $0.00                   $0.00
                                                                                         Net                                                                    $0.00               $7,032.63



                     For the period of 9/15/2015 to 11/19/2018                                                     For the entire history of the account between 09/15/2017 to 11/19/2018

                     Total Compensable Receipts:                             $0.00                                 Total Compensable Receipts:                                     $0.00
                     Total Non-Compensable Receipts:                         $0.00                                 Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                           $0.00                                 Total Comp/Non Comp Receipts:                                   $0.00
                     Total Internal/Transfer Receipts:                   $7,032.63                                 Total Internal/Transfer Receipts:                           $7,032.63


                     Total Compensable Disbursements:                    $7,032.63                                 Total Compensable Disbursements:                            $7,032.63
                     Total Non-Compensable Disbursements:                    $0.00                                 Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                  $7,032.63                                 Total Comp/Non Comp Disbursements:                          $7,032.63
                     Total Internal/Transfer Disbursements:                  $0.00                                 Total Internal/Transfer Disbursements:                          $0.00
                                            Case 15-31432         Doc 38  Filed 12/07/18
                                                                                     FORMEntered
                                                                                             2      12/07/18 14:35:24                       Desc MainPage No: 6                    Exhibit 9
                                                                            Document      Page  11 of 11
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         15-31432-TAB                                                                              Trustee Name:                         David R. Herzog
Case Name:                       ARORA, SHYAM S                                                                            Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***1476                                                                                Checking Acct #:                     ******3201
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                       DDA
For Period Beginning:            9/15/2015                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               11/19/2018                                                                                Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $7,277.30             $7,277.30                    $0.00




                     For the period of 9/15/2015 to 11/19/2018                                          For the entire history of the case between 09/15/2015 to 11/19/2018

                     Total Compensable Receipts:                       $7,277.30                        Total Compensable Receipts:                                 $7,277.30
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $7,277.30                        Total Comp/Non Comp Receipts:                               $7,277.30
                     Total Internal/Transfer Receipts:                 $7,032.63                        Total Internal/Transfer Receipts:                           $7,032.63


                     Total Compensable Disbursements:                  $7,277.30                        Total Compensable Disbursements:                            $7,277.30
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $7,277.30                        Total Comp/Non Comp Disbursements:                          $7,277.30
                     Total Internal/Transfer Disbursements:            $7,032.63                        Total Internal/Transfer Disbursements:                      $7,032.63




                                                                                                                        /s/ DAVID R. HERZOG
                                                                                                                        DAVID R. HERZOG
